DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I comprising Claims 1-14 in the reply filed on 08/11/2010 is acknowledged. Claims 1-21 are pending in the application. Claims 15-21 are withdrawn from consideration.  Claims 1-14 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of copending Application No. 16/722,540 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2009/0277242) (Crane).
Regarding claim 1, Crane discloses a capsule for preparing a solution for use with a measuring device for determining a measurand that depends on a concentration of at least one analyte in a sample (par [0028]), including:
a wall completely enclosing an interior (par [0028]);
at least one substance accommodated within the interior (par [0028]).
Crane does not specifically disclose at least one stirring body inside the capsule. However, Crane discloses at least one stirring body inside the liquid container for mixing the substance with the solvent inside the liquid container (Fig. 15, par [0087]). Thus, the difference between Crane and the instant claim is the location of the stirring body. The location difference of the stirring body is merely a design of choice, because in the end, the stirring body has to be in contact with the solvent inside the liquid container for mixing the substance with the solvent inside the liquid container.
Regarding claim 2, Crane discloses that wherein the stirring body has a magnet (par [0087]).
Regarding claim 3, as has been discussed regarding claim 1 above, wherein the stirring body being surrounded by the wall or connected to the wall or at least partially embedded in the wall is merely a design of choice, because in the end, the stirring body has to be in contact with the solvent inside the mixing chamber for mixing the substance with the solvent inside the mixing chamber.
Regarding claim 4, Crane discloses that wherein the wall is formed from a material which is at least partially soluble in a solvent (par [0028]).
Regarding claim 5, Crane discloses that wherein the substance comprises a predetermined quantity of the analyte or of a substance which can be converted by chemical reaction to the analyte (par [0028]).
Regarding claim 6, Crane discloses that wherein the substance comprises a predetermined quantity of a first reactant which is selected such that it undergoes with at least one second reactant a chemical reaction in which the analyte forms as a reaction product (par [0003] [0031]).
Regarding claim 7, Crane discloses that wherein the substance is present in the interior of the capsule as a solid or bound to a solid phase (par [0053]).
Regarding claim 8, Crane discloses a system for preparing a solution for use with a measuring device for determining a measurand that depends on a concentration of at least one analyte in a sample (abstract), including:
at least one capsule (par [0028]) including:
a wall completely enclosing an interior (par [0028]);
at least one substance accommodated within the interior (par [0028]); and
a liquid container which contains a predetermined volume of a liquid containing a solvent (par [0028]);
wherein the wall of the capsule is formed from a material which dissolves at least partially in the solvent (par [0028]).
Crane does not specifically disclose at least one stirring body inside the capsule. However, Crane discloses at least one stirring body inside the liquid container for mixing the substance with the solvent inside the liquid container (Fig. 15, par [0087]). Thus, the difference between Crane and the instant claim is the location of the stirring body. The location difference of the stirring body is merely a design of choice, because in the end, the stirring body has to be in contact with the solvent inside the liquid container for mixing the substance with the solvent inside the liquid container.
Regarding claim 9, Crane discloses that wherein the stirring body includes a magnet (52) (Fig. 15, par [0087]), and wherein the system further comprises a magnetic stirrer (51) configured to generate a magnetic field serving to drive the stirring body (Fig. 15, par [0087]).
Regarding claim 10, Crane discloses that wherein the solution is a standard solution for calibrating, verifying or adjusting the measuring device (par [0028]).
Regarding claim 11, Crane discloses that wherein the substance forms a first component of the standard solution, and wherein the liquid forms a second component of the standard solution (par [0028] [0031]).
Regarding claim 12, Crane discloses that wherein the substance comprises a predetermined quantity of the analyte or of a first reactant which, upon mixing and/or dissolving the substance in the liquid, undergoes a chemical reaction which involves at least one second reactant contained in the liquid and in which the analyte forms as a reaction product (par [0028][0031]).
Regarding claim 13, Crane discloses that wherein the at least one first capsule is enclosed in an inner packaging in a gas-tight and liquid-tight manner (par [0028]). Enclosing the capsule in an outer packaging is merely a design of choice.
Regarding claim 14, Crane does not disclose that wherein the at least one capsule is accommodated in a blister packaging which has a flexible rear wall on which the at least one capsule rests and a plastic film molding which is connected to the flexible rear wall in such a way that the plastic film molding and the rear wall form a closed chamber in which the at least one capsule is arranged. However, Crane disclose that the solvent is accommodated in a blister packaging which has a flexible rear wall on which the at least one solvent rests and a plastic film molding which is connected to the flexible rear wall in such a way that the plastic film molding and the rear wall form a closed chamber in which the at least one solvent is contained (Fig. 18, par [0090]). Thus, it would have been obvious to one of ordinary skill in the art select a blister which has a flexible rear wall to hold the capsule, because the selection is based on its suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797                                                                                                                                                                                             non-final